OFFICE     OF    THE   ATTORNEY       GENERAL    OF    TEXAS
                                        AUSTIN
SROVERSELLERS
ATTORNEY GENERAL




  Honorable       A. 3.    Xickertaon
  county      Auditor
  ziontgeaeryCounty
  conroe, Texas
  Deer   Sir:




        Ye ha+6 reoei                                     our   oplnlon      on   the
  heroinabore oaptio                                   uote   fro5    your    letter




                                                        t th8.COmsllm-
                                                  her 110euthortty to
                                                 rty ,8X88&&thOa8 80t
                                                 ion 1, Art. 1269h.




           $35,000.00 per year oovering Operational and
           naiotenenoe ao8te or thir airport. This iisa
           burden Whioh the OOtAOtydeiinit8ly doe8 not f8Bl
           that it oM~esouQ8. Therarore, any oontraat
           whereby Oper6tionel end nzainten8Ilc8 008t8 tight
           be entirely aaeummi by a lessee  wouh3 enable  this
           00unty to keep the airport  opsn without expense.
Hon. A. fi. HiOk8rSOJX, page 2

                                  1, Art. 1269h, give8 th8
         nParagraph r, Of S8OtiOf.l
     governing bodler OS inaorporated aitlea oerkin poworr
     to 8811 oonvey or 18888 airports. In order to f88il%-
     tat8 th& nmtter, would it b8 pO88ibl8 for Kontgomery
     COUnty t0 OX8OUt8 8 18888 t0 the City Of COnrOe Whereby
     the City in turn could 8xeaut.o8 lea88 to an individual
     firto? Although this night eppear to be aaaompllahing
     that lndir8atlg whiah th8 aounty aannot aoaompll8h
     dFr8OUg Under your opiniona, it would enable the
     0oUntg to m8k8 a sat#$raotory dieporltion of it8
     airport       problem&

         *In the event that you find this method Invalid,
     kindly 8dVi88 Qi888 t0 Whether Or not then i8 8Iij
     valld~prooedUr8 whlah the oounty might follow in timking
     a lease of it8 airport to an individual iira or oorpora-
     tlon."
     Artlab  12&h,            V8BlOll’8    AMOt4ted        Civil     St6tUt88,    prOVia
in part 88 fO118W8,
           %e0t1on 1.           A- That the governing b@dy Of 8alyin-
               rated   Oity    in   thin   Stat.8   El8y   r808iV8      through   &it
            dlaatlon, end fr h8mby UnpOWered to 80.Qtim, by
     puro&888 without    aondemation or by puraha88 thmm&h
     aOnd8inUatiiXI prOO88diu8,    and th8r88fter nmintalnuad
     operate a8 en airport,     or 18a88, or 883.1,to th8
     Fed8l-d ~OV8d58llt,     tmOt8 Of land slthor WithhI OS
     without the aorporate limit8 of 8Uah oitJrand Witti
     th8 oounty in whlah 8U8h aity i8 8itu8t8d, 8d th8
     C@Wd.S8iOL18r8'Court Or 0w OOUatJr06y lik8Ui88 8Q-
     guin,    a8fnt8ln and operate ror like purpore traat8
     of land with* the limit8 Or th8 OOWtY.
           "B- That the ~OV8rnin~ boaJ Of any inaorpor8ted
     oity iKIthi8 @tat8 IQllymO8iV8 thOUgh gtit Or d86iO8-
     tion, end 18 h8nby emponer8d to aoqUir8
                                        aoqusm by Dy purah888
                                                       pUrOntr88
     without                      hereafter  medntaln
               aondemation, and thereafter mnintain      and
     opmto     a8 an airport, or loam,      8011  t0
                                        or 8ellto tJ~8 th8
     Federal CIoV8I%Unent,             td wfthout
                           traet8 Of land wfthout the the OOUUty
                                                          OOUiIty
     in whih 8UOh oity iS 8itUated,               8aib tmOt8
                                       ~rOVid8d 8aid     tmOt8
     61'8not within riV8 (5) ai.                  inoorparatrd
                                     Of 8XIOtherin?OrpGmt8d
     city that h88 a population Ofor mOl'8
                                     more ttta!l
                                           yan---_*a__
                                                 xifti8U*hundred
                                                 fift88U   hundred
                                                           -.---,
     (1500) people, aoaording to the l08t gr808ding 98d8r8l
     CtmlU8.
                                                                                   5’72


ffon.   A.   x.   ~OkOr8OU,          p8g8   3

                  ‘C- That     the    goVeming         body of any inoOrpOmt8d
         Oity in thi8 Stat8 my,                 8nd    i8 h8r8by ampow8r8d,~ ao-
         @Z-O  through oond8mnatlon                   prOO88u8,
                                                 treat8 of Iand
         lOQ8tOd without the OOUity in whiah 8ald olty 18 1ooat8d,
         provided said traat8 of land are within SIX (6) miles
         Of the OOUtY  boundary Of the aounty ln whiah 8aid aity
         18 loaated, aad am not within riV8 (5) mile8 or another
         lnneorporated        olty having a population In 8xoees or iii-
         t88n hundmd          (1500) p8Opl8, aaoording to the lart pro-
         08ding Federal C8n8U88 and that s8id aity may th8r8aft8r
         malntdklnaad op8rato a8 en airport, or 18a88, or 88U,
         8aid treat8 $e,the Federal QOVrrnm8nt; provided, however,
         that the gra& her8ln mad8 to aoqu$ma land through eon-
         d8JlUlat~OnprOO8Oding8, without the oountp in whlah said
         Oity 18 loaatad 8hR11 8Xpir8 011D808ab8r   314.942, but
         th8t tmOt8 of iand aaquired prior to that date,   an&
         Ulid8rthe authority Or th18 Aat, Blsy oontinue to b8
         Op8r8’t8ds ha88d, 01 8016, e8 prOVid8d in thi8 Aat.
                  lD- In   lddi@On to the pow8r her8in gnntad, th8
        ~CUUWi88iOnOr8’    cOU&Of   th8 88V8r8i 0OkUiti88  Or thi8
        8tat8    am h8r8bg authoriaed to l8aa8 any airport that
        may ba aaquimd      by the aounty, an h8r8in provided,     t@
        any   inoorporatad   aitp or munleipaJ.ltywithin muoh
        OOUllty,Or St3the F8d8l’OlGoV827Mtent,    for   t&o purp088
         Or maintaining and operating an airport; and provlded
         further that 8ny incorporated oity h8viRg requimd
         land for an airport, or an airport, under the authority
         Of thi.8 A&, 8h~11 have th8 right t0 lea80 said Zurd or
         8ald airport to the county ln whloh reid lnoorQorata6
         City 18 lOOOt86.
                %ii- In addltlon to the power whlah it may now have,
         the governing body of en inaorporeted         Oity   8hau    have
         the power t0 8811, OOnV8y, Or 18a88, all Or OXiJQOrtiO3ll
         of any airport8 h8mtOfOr8 8atabli8h8d or that my be
         h8r8att8r 88tabliah8d, Or 8w iand tiOq?liXOd UAd80 th8
         proVi8ion8 ot thi8 Aot, t0 th0 United Stat88           Of AS8Ii88
         for   any p~rp080   deemed  by th8 ihOV8rxlQlont   Of th8 iJnit8d
         states    naaeesary  for National  D8fanO8,     Or iOr   air  laafi
         purpoaaa, or any other pub110 purpose, or t0 the Stat8
         of hfP8, of eny branoh'& th8 Stat8 Gova~nt,                  Or to
         any other per8on, rim or aorporatlon, to oarw out any
         pUrpO88    n80888ary or inaldental to National Dsienre or
         training itiaidentsltheretoi end thet suoh governing
         body    @ha11 provide rulea and regulattone ror the proper
         use of any euoh airport8 in aonneotion with th8 purpoa88
         8tatsd herein.*
                                                                             573




        The OOUlBt8 Of Tax88 haV8 r8Q88t8du   h8lb that oounty 80~0
J@8iQIl8r8' OOurtS NW eX8rOi88 Only ruoh OUthOrity a8 18 eon-
ferr8d UQOn thaa by the COLI8titUtiOil    and 8t8tUt88 of thi; State,
8ither by express t8rms or by lmplloatlon. Thor8 ara many au-
tJ!@riti88   t0 this 8ff8Ot,  and we cite the follOW$,ng:
        tit-i0185, 88OtiOI.l   18,   ‘&X88   hl8titUtiOn;
        ATtiOl8 2351, R8ViHd Civil St8tUt88 oi !l'8=8j
        T8X88 JUri8QrUd8JXO8,.VOl.11, pag88 563-566;
        Bland T* Orr, 39 s. w. 5581
        #IUU%-Wl;X+ZVn
                    Publirhing Company v. Kutohimon County,
        45 5. W. (2d) 6513
        Xogg v* Campbell, 48 6. W. 2d) 5151
        Landmen v. State, 97 8. W. I 2d) 264;
        Bl -80 COUnty V. rihU8 106 S. W. (24) 2791;
        DOb8On V. M8r8h811, llh 8. W, (2d) 621;
        id1118 COwlt~   V. LamQOra8 COUAtJl, 40 8. W. l+O&

        Our    Opinion No. O-6878 read8 ln part a8 r0ii0w8:
                "In answer to your rir8t qu88tlm we r8f8r you to
        our Opinion No. O-3865, i oopy of whloh i8 herewith
        OnOlO8Od, whhorclin    it 8t8t88: 'It i8 our oplnlon that
         the &II&88iOR%r8' &lirt ha8 !A0authority t0 18888 8&l
        airport     to any party axoept tho88 88t out In pamgraph
        D of Seotion 1, AFtiD        1269h.q Thu8, the Gf3r~ml88lon8n~
        Court oan only lea88 aa airport     to tang inaorpim8t84  eity

        or muuialpallty within 8uoh oOUnty Or tha Fad8ral GOVera-
        Iaallt.  * ft 18, th8r8fQr8, th8 Opinion Of thi8 d8p8rtIWt
         that the ~Ornmi88tOJi8r8'   COUt 88iUlOt18888 a OOlUltyowned
        airport to an indivldual.~
(Al80    888   Oplnlon No. O-3865, a aopy of whlah ha8      already   bean
iMii8d    t0   YOU).

                                h+ld that the @WllQi88iOn8r8'(%Uti
     Both of the abOV8 ODilliOZi8
aould not lea88 a county mvned airport to nn AndivXduel.. 1s th8
Coarmiarionar8~Court OS blontgwneryCounty were to loos8 th8 oounty
airport to th8 City Oi Conro8 80 that the Oity in turn aould leas0
88ib Sirpert to en individual iirnt,88id COIMiia8iOU8A'8'
                                                        COiU% Would
be doing 8Omething indimatly that they OOuld not do 6imd.Y.      It
it38118188IMtery 8nd fUndamOntal QrinOipl% Or law that a x%iTeLts-
8ionar8' Court aannot do anything lndireatly that they oannot ao
dir8atly.
H(CI~.A. &:. tiiokeraon,   page   5

    In view of the foregoing,  your quertion ia enmere   in the
negative. You are 8180 advlsad that we do not know of a valid
prooadure whiah the county might follow in making a lease of
its airport to an individual  firm or oorporation.
    This opinion 18 not to be oonrtrued as per8ing on the au-
thority ~of the governing body of a olty to cell or leeee a oity
airport.   The provirlonr of Artiole 4399, V. A, c. s., prohibit
urnfrom paaring on auoh a question,
    We truat   that wa have uatiafeotorily        answered your inquiry.
                                                 Your8 very truly,
                                             AT’l’&UC$Y CiiiXhaAL OF ‘lKXA9



JCDtLJ